Exhibit 10.33(ag)

AMENDMENT No. 33 TO PURCHASE AGREEMENT No. GPJ-003/96



This Amendment No. 33 ("Amendment 33") dated as of December 1, 2005 is between
EMBRAER - Empresa Brasileira de Aeronautica S.A. ("EMBRAER") and ExpressJet
Airlines, Inc., formerly known as New ExpressJet Airlines, Inc. (as assignee
from ExpressJet Airlines, Inc. formerly known as Continental Express, Inc.)
("BUYER"), scollectively hereinafter referred to as the "PARTIES", and relates
to Purchase Agreement No. GPJ-003/96, as amended from time to time together with
its Attachments (collectively referred to as the "Base Agreement") and Letter
Agreements GPJ-004/96 dated August 5, 1996 and PCJ-004A/96 dated August 31, 1996
between EMBRAER and BUYER as amended from time to time (together with the Base
Agreement, collectively referred to herein as the "Purchase Agreement" or the
"Agreement") for the purchase of up to two hundred and forty five (245) new
EMB-145 aircraft (the "AIRCRAFT").



All terms defined in the Purchase Agreement shall have the same meaning when
used herein, and in case of any conflict between this Amendment 33 and the
Purchase Agreement, this Amendment shall control.



WHEREAS, BUYER and EMBRAER wish to amend the Purchase Agreement to include
changes in the configuration of the AIRCRAFT, all as more fully set forth below;



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged by the PARTIES, EMBRAER and BUYER hereby agree to
amend the Purchase Agreement as follows:

Thermal / Acoustic Insulation Material

Each EMB 145 XR AIRCRAFT from XR091 and all subsequent EMB 145 XR AIRCRAFT shall
have the new thermal acoustic insulation material installed in the aircraft
fuselage. Such new material shall meet the FAA Operational Requirements 14CFR
Parts 91.613 (b) (2), 121.312 (e)(2), 125.113 (c)(2),135.170 (c)(2), and flame
propagation requirements of FAR Sec. 25.856 (a) of this chapter which are
required for aircraft manufactured after September 2005 (it does not cover FAR
25.856 (b) that concerns flame penetration, which will be required for aircraft
manufactured after September 2007). [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] The AIRCRAFT BASIC PRICE shall be increased by
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] for XR091
and all subsequent EMB 145 XR AIRCRAFT.

AIRCRAFT BASIC PRICE

As a result of the change in the AIRCRAFT configuration and in the AIRCRAFT
BASIC PRICE specified in this Amendment 33, the AIRCRAFT BASIC PRICE will be:

AIRCRAFT

BASIC PRICE ([CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] US Dollars)

EMB 145 XR091 and on

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



All other terms and conditions of the Purchase Agreement, which are not
specifically amended by this Amendment 33, shall remain in full force and effect
without any change.



IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 33 to the Purchase Agreement to be
effective as of the date first written above.



EMBRAER - Empresa Brasileira EXPRESSJET AIRLINES, INC.

de Aeronáutica S.A.



 

 

By :/s/ Antonio Luiz Pizarro Manso By :/s/ Frederick S. Cromer

Name : Antonio Luiz Pizarro Manso Name : Frederick S. Cromer

Title : Executive Vice-President Title : Vice President and

Corporate & CFO Chief Financial Officer

ExpressJet Airlines, Inc.



By :/s/ Jose Luis D. Molina

Name : Jose Luis D. Molina

Title : Director of Contracts Airline Market

Date: December 22, 2005 Date: 12/22/05

Place: Sao Jose dos Campos, SP Place: Houston, TX USA

Witness: /s/ Erika Lulai Natali Witness: /s/ Kristy A. Nicholas

Name: ERIKA LULAI NATALI Name: Kristy A. Nicholas

